UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6376


ABDUL M. SUDA,

                 Petitioner – Appellant,

          v.

ROBERT STEVENSON, Warden,

                 Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:09-cv-01077-MBS)


Submitted:   June 24, 2010                 Decided:   June 30, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abdul M. Suda, Appellant Pro Se.    Donald John Zelenka, Deputy
Assistant Attorney General, Alphonso Simon, Jr., OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Abdul M. Suda seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The   district       court   referred          this    case    to     a    magistrate        judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).

The   magistrate       judge       recommended         that    relief        be    denied         and

advised Suda that failure to file timely specific objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

               The    timely       filing        of    specific           objections         to     a

magistrate       judge’s      recommendation            is     necessary          to    preserve

appellate review of the substance of that recommendation when

the    parties        have        been     warned        of     the        consequences            of

noncompliance.         Wright v. Collins, 766 F.2d 841, 845 46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                  Except

as to his claims that he was denied due process during his

sentencing hearing and that he had difficulty understanding and

communicating during the plea hearing, Suda has waived appellate

review    by    failing      to    file        objections      after       receiving      proper

notice.

               Concerning      the       two    issues    to    which        Suda      did    file

objections, the district court’s order accepting the magistrate

judge’s recommendation and denying the § 2254 petition is not

appealable       unless      a      circuit          justice     or       judge        issues       a

                                                 2
certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2006).                 A

certificate         of     appealability            will      not    issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on    the       merits,    a    prisoner      satisfies       this     standard    by

demonstrating        that        reasonable         jurists    would      find    that     the

district      court’s      assessment       of      the     constitutional        claims    is

debatable      or    wrong.         Slack   v.       McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.         We    have     independently           reviewed      the    record    and

conclude      that        Suda     has    not       made    the     requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court       and    argument         would     not   aid   the     decisional

process.

                                                                                   DISMISSED




                                                3